DETAILED ACTION
Acknowledgements
This action is in reply to the Amendment filed on July 6, 2021.
Claim 10 has been cancelled.
Claims 1-9 and 11-17 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cynthia Stephenson on August 25, 2021.
The application has been amended as follows: 

Claim 1 (Currently amended) A computer system comprising: 
a memory; and
at least one processor or circuit programmed to execute as:
controlling implementation of a game; 

acquiring information on the friend player of the target player; 
selecting an advertisement option in [[the]] a game to be played by the target player, wherein the advertisement option is determined based on the advertisement watching information indicating that the advertisement option has been watched by the friend player but has not been watched by the target player; 
providing an advertisement offer menu to the target player, wherein the advertisement offer menu includes at least the advertisement option and indicates that the friend player has previously watched the advertisement option, and receiving selection by the target player on whether or not to watch the advertisement option; 
determining a reward related to the game, to give to the target player, the reward being changeable based on the advertisement watching history of the friend player indicating that the friend player has previously watched the advertisement option selected by the target player; and 
determining [[, thereafter,]] whether the target player selected the advertisement option in the advertisement offer menu and the advertisement option was [[controlled to be]] displayed to the target player, and giving the reward [[, which is changeable based on the advertisement watching history of the friend player indicating that the friend player has previouslySerial No. 15/855,330Attorney Docket No. 156_019 watched the advertisement option,]] to the target player when the 

Claim 2 (Currently Amended) The computer system as defined in claim 1, the determining the reward including determining the reward based on a number of [[the]] friend players who have watched the advertisement option.  

Claim 3 (Currently Amended) The computer system as defined in claim 1, the acquiring the information on the friend player including acquiring an intimacy index value indicating intimacy between the target player and the friend player for each of a plurality of [[the]] friend players, 
the determining the reward including determining the reward based on whether or not a friend player with the intimacy index value satisfying a predetermined high intimacy condition has watched the advertisement option.  

Claim 6 (Currently amended) The computer system as defined in claim 4, the notifying including notifying the target player of a number of [[the]] friend players who have watched the advertisement option.

Claim 7 (Currently amended) The computer system as defined in claim 4, the notifying including notifying, when the advertisement option is a movie advertisement that has 

Claim 10 (Cancelled) 

Claim 11 (Currently amended) The computer system as defined in claim [[10]] 1, the acquiring the information on the friend player including acquiring an intimacy index value indicating intimacy between the target player and the friend player for each of [[the]] a plurality of friend players, the selecting the advertisement option including selecting an advertisement that has been watched by the friend player with the index value satisfying a predetermined high intimacy condition but has not been watched by the target player, as the advertisement option.  

Claim 12 (Currently amended) The computer system as defined in claim [[10]] 1, the advertisement watching information including information on a movie advertisement that has been entirely watched, the selecting the advertisement option including selecting the movie advertisement that has been entirely watched by the friend player as the advertisement option.  

Claim 16 (Currently amended) A computer system comprising: 
a memory; and

making a game progress based on an operation input by a target player; 
accessing a management system managing advertisement watching information on each player including the target player and a friend player of the target player, the advertisement watching information including an advertisement watching history on each player; 
selecting an advertisement option displayed in the game [[to be played]] by the target player, wherein the advertisement option is determined based on the advertisement watchingSerial No. 15/855,330Attorney Docket No. 156_019 information indicating that the advertisement option has been watched by the friend player but has not been watched by the target player; 
providing an advertisement offer menu to the target player, wherein the advertisement offer menu includes at least the advertisement option and indicates that the friend player has previously watched the advertisement option, and receiving selection by the target player on whether or not to watch the advertisement option; 
determining a reward related to the game, to give to the target player, the reward being changeable based on the advertisement watching history of the friend player indicating that the friend player has previously watched the advertisement option selected by the target player; and 
determining [[, thereafter,]] whether the target player selected the advertisement option in the advertisement offer menu, and giving the reward [[, which is changeable based on the advertisement watching history of the friend player indicating that the 

Claim 17 (Currently amended) A method, implemented on a computer system, the method comprising: on the computer system,  Serial No. 15/855,330Attorney Docket No. 156_019
making a game progress based on an operation input by a target player; 
accessing a management system managing advertisement watching information on each player including the target player and a friend player of the target player, the advertisement watching information including an advertisement watching history on each player; 
selecting an advertisement option displayed in the game [[to be played]] by the target player, wherein the advertisement option is determined based on the advertisement watching information indicating that the advertisement option has been watched by the friend player but has not been watched by the target player;
providing an advertisement offer menu to the target player, wherein the advertisement offer menu includes at least the advertisement option and indicates that the friend player has previously watched the advertisement option, and receiving selection by the player on whether or not to watch the advertisement option; 
determining a reward related to the game, to give to the target player, the reward being changeable based on the advertisement watching history of the friend 
determining [[, thereafter,]] whether the target player selected the advertisement option in the advertisement offer menu, and giving the reward [[, which is changeable based on the advertisement watching history of the friend player indicating that the friend playerSerial No. 15/855,330Attorney Docket No. 156_019 has previously watched the advertisement option,]] to the target player when the advertisement option [[, thereafter selected to be watched by the target player,]] is [[controlled to be]] displayed to the target player.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, Examiner must interpret the claimed terms as found on pages 1-48 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.”  Id.  An exception to this rule is where “means for” language is used.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Burgin et al. (US 2014/0358260), Jhalaria (US 2014/0323189), and Nahass et al. (US 2018/0130092).
The prior art of record discloses a conventional system and method for dynamically variable advertising incentive rewards in online games. 
The prior art of record, however, does not teach at least these elements of claims 1, 16, and 17:
making a game progress based on an operation input by a target player; 
accessing a management system managing advertisement watching information on each player including the target player and a friend player of the target player, the advertisement watching information including an advertisement watching history on each player; 
selecting an advertisement option displayed in the game by the target player, wherein the advertisement option is determined based on the advertisement watchingSerial No. 15/855,330Attorney Docket No. 156_019 information indicating that the advertisement option has been watched by the friend player but has not been watched by the target player; 
providing an advertisement offer menu to the target player, wherein the advertisement offer menu includes at least the advertisement option and indicates that the friend player has previously watched the advertisement option, and receiving selection by the target player on whether or not to watch the advertisement option;
determining a reward related to the game, to give to the target player, the reward being changeable based on the advertisement watching history of the friend player indicating that the friend player has previously watched the advertisement option selected by the target player; and
determining whether the target player selected the advertisement option in the advertisement offer menu, and giving the reward to the target player when the advertisement option is displayed to the target player.  
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was effectively filed would not have been motivated to include these missing elements in an embodiment of the prior art disclosures because traditionally a reward for a target player is not changeable based on the advertisement watching history of the friend player indicating that the friend player has previously watched the advertisement option.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621